Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 1 of 24 PageID: 1144




 *NOT FOR PUBLICATION*
                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   MID-CENTURY INSURANCE
   COMPANY,

                   Plaintiff,                            Civil Action No. 19-08564 (FLW)

   v.                                                                OPINION

   RAYMOND NELSON, MARIA NELSON,
   DAVID HYNES (interested party),
   ANNAMARIE MCILVAIN (interested
   party), and the ESTATE OF LUCAS Z.
   HYNES (interested party),

                   Defendants.



  WOLFSON, Chief Judge:

        In this insurance coverage dispute, Plaintiff Mid-Century Insurance (“Plaintiff”) seeks a

 declaratory judgment under 28 U.S.C. § 2201 that it has no obligation to defend, indemnify, or to

 otherwise provide coverage to Defendants Raymond Nelson (“Raymond”) and Maria Nelson

 (“Maria”) (together with Raymond, the “Nelsons”) for the lawsuit, injuries, settlement, award or

 any compensation in relation to the fatal drowning of minor child Lucas Hynes (“Lucas”) at the

 Nelsons’ home. The Nelsons and Interested Parties David Hynes (“Hynes”), Lucas’ father,

 Annamarie McIlvain (“McIlvain”), Lucas’ mother, and the Estate of Lucas Z. Hynes (collectively

 the “Interested Parties”) each filed a motion for summary judgment, seeking a declaration that

 Plaintiff must defend and indemnify up to the liability policy limit of the Nelsons’ insurance in

 connection with Lucas’ death. Plaintiff also moves for summary judgment on the same claim.

        For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment is DENIED,

 the Nelsons’ Motion for Summary Judgment is GRANTED in part, and DENIED in part, and
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 2 of 24 PageID: 1145




 the Interested Parties’ Motion for Summary Judgment is GRANTED in part, and DENIED in

 part, as follows: because issues of genuine material fact exist as to whether McIlvain and Lucas

 were residents of the Nelsons’ household under the insurance policy’s personal liability exclusion

 provision, summary judgment on this question is denied. However, the Court grants summary

 judgment in favor of the Nelsons and the Interested Parties on the issue that Lucas was not an

 “Insured” under the Nelsons’ insurance policy.

   I.   FACTUAL AND PROCEDURAL BACKGROUND

        A.      Factual Background

        The following facts are undisputed unless otherwise noted. The Nelsons live in a single

 family home located at 64 Fort Plains Road, Howell, New Jersey. (Plaintiff’s Statement of

 Material Facts (“PSOF”) at ¶¶ 2-3.) McIlvain and her four-year-old autistic son, Lucas, lived with

 the Nelsons from April 2018 to July 2018. (Id. at ¶ 5.) The Nelsons are not related to McIlvain

 or Lucas. (Interested Parties’ Statement of Material Facts (“IPSOF”) at ¶ 16.) Rather, McIlvain

 was a friend of Raymond’s stepson, Ryan Kreger (“Ryan”), (PSOF at ¶ 14); the Nelsons did not

 meet McIlvain and Lucas until April 2018. (See Certification of David D. Blake, Esq. in Support

 of Plaintiff’s Motion for Summary Judgment (“Blake Cert.”), Ex. B, Raymond’s Dep. Tr., 7:11 to

 19.)

        Prior to April 2018, McIlvain and Lucas lived in a motel room with McIlvain’s mother

 because their home was being sold. (Id. at ¶ 14; Nelsons’ Statement of Material Facts (“DSOF”)

 at ¶ 1.) Following the sale of their home, McIlvain and Lucas had planned to relocate to Virginia

 where they would live with McIlvain’s uncle. (DSOF at ¶ 1.) The relocation, however, would

 result in Lucas changing schools. (Id. at ¶ 1.) Recognizing the difficulties associated with

 McIlvain’s housing situation, the Nelsons invited McIlvain and Lucas to live at their home until


                                                  2
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 3 of 24 PageID: 1146




 McIlvain found a more suitable and permanent residence in Howell. (PSOF at ¶ 14; DSOF at ¶¶

 6-7.) McIlvain agreed to move into the Nelsons’ house, so that Lucas could remain at his school.

 (DSOF at ¶ 10.) According to McIlvain, she and her son only intended to stay with the Nelsons

 for a short duration, while she saved money for an apartment. (PSOF at ¶ 25.)

        In exchange for living at the Nelsons’ home, McIlvain offered to pay the Nelsons $600.00

 each month in rent; however, there was no written lease agreement. (IPSOF at ¶ 19.) On at least

 one occasion, McIlvain purchased groceries for the Nelsons in lieu of making a rental payment.

 (Id. at ¶ 21.) During her time at the Nelsons’ home, McIlvain had complete use of the living room,

 kitchen, dining room, and a bathroom. (Id. at ¶ 24.) McIlvain and Lucas, with their own bed,

 shared a bedroom with Ryan. (Id. at ¶ 24.) With respect to personal items, McIlvain and Lucas

 brought their own clothes, towels, linens, blankets, and pillows to the Nelsons’ home. (Id. at ¶

 25.) McIlvain also purchased her own groceries and toiletries. She stored the food in certain

 sections of the refrigerator and kitchen cabinets that were designated for her use. (Id. at ¶¶ 26-27.)

 As for laundry and other everyday tasks, McIlvain generally cleaned after herself and Lucas. (Id.

 at ¶ 28.) Indeed, McIlvain washed the pots and pans used by her and Lucas; placed their dishes,

 utensils, and other items in the dishwasher; and washed their clothes separately from the Nelsons.

 (Id. at ¶ 28.) From the day that McIlvain moved into the Nelsons’ home until July 29, 2018, she

 and Lucas did not live in any other place. (PSOF at ¶ 20.) 1

        On July 29, 2018, after approximately three months at the Nelsons’ home, Lucas tragically

 died after drowning in the Nelsons’ swimming pool. (IPSOF at ¶ 1.) Just prior to his death, Lucas

 and McIlvain were swimming in the pool with Maria, the Nelsons’ grandchildren, Hunter and




 1
        There are additional relevant facts that will be discussed infra, in connection with the
 inquiry into whether McIlvain and Lucas were residents of the Nelsons’ household.
                                                   3
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 4 of 24 PageID: 1147




 Isabella, and McIlvain’s niece. (See Certification of Robert Y. Cook, Esq. in Support of the

 Interested Parties’ Motion for Summary Judgment (“Cook Cert.”), Ex. H, McIlvain’s Dep. Tr.,

 51:23 to 52:3.) McIlvain asked Maria to watch Lucas while she went inside the house to change

 her niece’s diaper. (Id. at 52:22 to 53:13.) While McIlvain left the pool area, Maria instructed the

 children, including Lucas, to get out of the pool so that she could prepare dinner. 2 (See Cook Cert.,

 Ex. C, Maria’s Dep. Tr., 9:2 to 25.) According to Maria, she removed Lucas’ lifejacket and closed

 the gate to the pool area. (Id. at 9:14 to 20, 10:18 to 20.) Maria also testified that the children

 remained outside in the Nelsons’ yard upon exiting the pool area. (Id. at 11:2 to 8.) Maria observed

 McIlvain watching television when she returned to the house. (Id. at 21:15 to 18.) At some point

 thereafter, Maria asked the children to come inside for dinner. (Id. at 12:2 to 3.) Although Maria’s

 testimony is slightly vague, she recalled seeing Lucas on the porch of the home with Hunter and

 Isabella. (Id. at 12:10 to 15.) Approximately five minutes later, however, Isabella asked Maria

 about Lucas’ whereabouts. (Id. at 12:16 to 13:9.) It was at this point that Maria and McIlvain

 discovered that Lucas had not returned inside the house with the other children. (Id. at 13:6 to 9.)

 McIlvain discovered Lucas in the swimming pool after a frantic search of the Nelson’s yard. (See

 Cook Cert., Ex. H, McIlvain’s Dep. Tr., 14:21 to 23.) Following Lucas’ death, McIlvain did not

 return to the Nelsons’ residence. (PSOF at ¶ 5.)




 2
          McIlvain and the Nelsons provide conflicting testimony regarding Raymond’s presence on
 July 29, 2018. According to the Nelsons, Raymond was present at the home, but he left to perform
 errands just prior to the drowning incident. (See Certification of Jeffrey A. Malatesta, Esq. in
 Support of the Nelsons’ Motion for Summary Judgment (“Malatesta Cert.”), Ex. B, Raymond’s
 Dep. Tr., 11:17 to 22; Cook Cert., Ex. C, Maria’s Dep. Tr., 30:16 to 31:13.) McIlvain, however,
 testified that she has no recollection of Raymond being at the house that afternoon. (See Cook
 Cert., Ex. H, McIlvain’s Dep. Tr., 53:11 to 13.) This dispute is not relevant to the resolution of
 these motions.
                                                    4
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 5 of 24 PageID: 1148




        B.      Procedural History
         On February 15, 2019, the Interested Parties filed a Complaint in the Law Division of the

 New Jersey Superior Court, Monmouth County, David P. Hynes, Jr. v. Maria Nelson, et al., MON-

 L-624-19 (“Superior Court Action”). (IPSOF at ¶ 4.) The Superior Court Action asserts wrongful

 death, survivorship, and other claims under New Jersey law against the Nelsons arising out of the

 drowning incident. (Id.) Specifically, the Complaint claims that the Nelsons are responsible for

 the ownership, operation, maintenance, control, and supervision of the swimming pool located on

 their property, and that Lucas died as a direct and proximate result of the Nelsons’ negligence

 related to the supervision or operation of the swimming pool. (See Blake Cert., Ex. C, Superior

 Court Action Complaint.)

        The Nelsons are the named insureds under a Farmers Smart Plan Home insurance policy

 (“Policy”) issued by Plaintiff. (PSOF at ¶¶ 1-3.) The Policy provides, in part, personal liability

 insurance for the Nelsons in the amount of $300,000.00. (Id. at ¶ 4.) Specifically, the Policy

 provides that Plaintiff “will pay those damages which an insured becomes legally obligated to pay

 because of: (1) bodily injury resulting from an occurrence; or (2) property damage resulting from

 an occurrence.” (IPSOF at ¶ 6.) Pursuant to the Policy, Plaintiff has defended the Nelsons in the

 Superior Court Action, but it also reserved the right to disclaim coverage based on certain

 exclusions in the Policy. (Id. at ¶ 7.)

        On March 14, 2019, Plaintiff filed a Complaint in the instant matter seeking a declaratory

 judgment under 28 U.S.C. § 2201, that it has no obligation to defend or indemnify the Nelsons for

 any claims in the underlying Superior Court Action. (PSOF at ¶ 8; IPSOF at ¶ 9.) Plaintiff argues

 that the Policy’s personal liability exclusion permits it to disclaim coverage for bodily injuries or

 personal injuries suffered by (1) insureds and (2) residents of the Nelsons’ household. (See

 Compl., ECF No. 1.) Plaintiff reasons that because Lucas and McIlvain were part of the Nelsons’

                                                  5
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 6 of 24 PageID: 1149




 household at the time of Lucas’ death, it has no obligation to provide coverage under the Policy.

 (Pl.’s Summary Judgment Moving Br., at 10-18.) Alternatively, Plaintiff contends that because

 Lucas was a permanent resident of the household, under the age of twenty-one, and in the care of

 Maria immediately prior to the drowning incident, he meets the definition of an “Insured,” and

 thus, there is no coverage for this tragic death. (Id. at 19-24.) 3

     II.   STANDARD OF REVIEW

           Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

 genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter

 of law.” Fed. R. Civ. P. 56(c). A factual dispute is genuine only if there is “a sufficient evidentiary

 basis on which a reasonable [factfinder] could find for the non-moving party,” and it is material

 only if it has the ability to “affect the outcome of the suit under governing law.” Kaucher v. Cty.

 of Bucks, 455 F.3d 418, 423 (3d Cir. 2006); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

 242, 248 (1986). Disputes over irrelevant or unnecessary facts will not preclude a grant of

 summary judgment. Anderson, 477 U.S. at 248. “In considering a motion for summary judgment,

 a district court may not make credibility determinations or engage in any weighing of the evidence;

 instead, the non-moving party’s evidence ‘is to be believed and all justifiable inferences are to be

 drawn in his favor.’” Marino v. Indus. Crating Co., 358 F.3d 241, 247 (3d Cir. 2004) (quoting

 Anderson, 477 U.S. at 255); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

 574, 587, (1986); Curley v. Klem, 298 F.3d 271, 276-77 (3d Cir. 2002).




 3
        The language of the Policy’s personal liability exclusion provision and the definition of the
 term “Insured” will be discussed, infra.
                                                    6
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 7 of 24 PageID: 1150




        The party moving for summary judgment has the initial burden of showing the basis for its

 motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “If the moving party will bear the

 burden of persuasion at trial, that party must support its motion with credible evidence … that

 would entitle it to a directed verdict if not controverted at trial.” Id. at 331. On the other hand, if

 the burden of persuasion at trial would be on the nonmoving party, the party moving for summary

 judgment may satisfy Rule 56’s burden of production by either (1) “submit[ting] affirmative

 evidence that negates an essential element of the nonmoving party’s claim” or (2) demonstrating

 “that the nonmoving party’s evidence is insufficient to establish an essential element of the

 nonmoving party’s claim.” Id. Once the movant adequately supports its motion pursuant to Rule

 56(c), the burden shifts to the nonmoving party to “go beyond the pleadings and by her own

 affidavits, or by the depositions, answers to interrogatories, and admissions on file, designate

 specific facts showing that there is a genuine issue for trial.” Id. at 324; see also Matsushita, 475

 U.S. at 586; Ridgewood Bd. of Ed. v. Stokley, 172 F.3d 238, 252 (3d Cir. 1999). In deciding the

 merits of a party’s motion for summary judgment, the court’s role is not to evaluate the evidence

 and decide the truth of the matter, but to determine whether there is a genuine issue for trial.

 Anderson, 477 U.S. at 249. Credibility determinations are the province of the factfinder. Big

 Apple BMW, Inc. v. BMW of N. Am., Inc., 974 F.2d 1358, 1363 (3d Cir. 1992). There can be “no

 genuine issue as to any material fact,” however, if a party fails “to make a showing sufficient to

 establish the existence of an element essential to that party’s case, and on which that party will

 bear the burden of proof at trial.” Celotex, 477 U.S. at 322-23. “[A] complete failure of proof

 concerning an essential element of the nonmoving party’s case necessarily renders all other facts

 immaterial.” Id. at 323; Katz v. Aetna Cas. & Sur. Co., 972 F.2d 53, 55 (3d Cir. 1992).




                                                   7
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 8 of 24 PageID: 1151




 III.   DISCUSSION

        Plaintiff, the Nelsons, and the Interested Parties have each moved for summary judgment

 on the issue of insurance coverage under the relevant policy. General principles regarding

 insurance policies and coverage are not disputed. “[I]nsurance policies are contracts of adhesion

 and are subject to special rules of interpretation.” Lee v. Gen. Acc. Ins. Co., 337 N.J. Super. 509,

 513 (App. Div. 2001). “[P]olicies should be construed liberally in [the insured’s] favor to the end

 that coverage is afforded to the full extent that any fair interpretation will allow.” Longobardi v.

 Chubb Ins. Co. of N.J., 121 N.J. 530, 537 (1990) (internal quotations omitted). “Notwithstanding

 that premise, the words of an insurance policy should be given their ordinary meaning, and in the

 absence of an ambiguity, a court should not engage in a strained construction to support the

 imposition of liability.” Id. If there is an ambiguity, however, it should be decided in favor of the

 insured. Oxford Realty Grp. Cedar v. Travelers Excess & Surplus Lines Co., 229 N.J. 196, 208

 (2017). In addition, the doctrine of reasonable expectations allows “the insured’s reasonable

 expectations ... to bear on misleading terms and conditions of insurance contracts and genuine

 ambiguities are resolved against the insurer.” Id. (citations omitted). Nevertheless, a court

 “should not write for the insured a better policy of insurance than the one purchased.” Walker

 Rogge, Inc. v. Chelsea Title & Guar. Co., 158 N.J. 662, 670 (1989).

        A.      The Household Exclusion

        First, Plaintiff argues that it is not obligated to defend or indemnify the Nelsons pursuant

 to the Policy’s personal injury exclusion because McIlvain and Lucas were residents of the

 Nelsons’ household at the time of Lucas’ death. (Pl.’s Summary Judgment Moving Br., at 10.)

 Specifically, the exclusion provides:

                1. Any Insured or Other Residents of any Insured’s Household.


                                                  8
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 9 of 24 PageID: 1152




                       We do not cover bodily injury or personal injury to:

                       a. any insured, or
                       b. any resident of any insured’s household.

                However, we do cover bodily injury to a residence employee unless
                the bodily injury is the result of the conduct of an insured or
                representative of an insured which would be serious and willful
                misconduct under the workers’ compensation laws.

 (See Cook Cert., Ex. E at Section II, page 38.)

        Generally, “insurance policy exclusions must be narrowly construed; the burden is on the

 insurer to bring the case within the exclusion.” American Motorists Ins. Co. v. L-C-A- Sales Co.,

 155 N.J. 29, 41 (1998) (quoting Princeton Ins. Co. v. Chunmuang, 151 N.J. 80, 95 (1997)).

 Conversely, clauses that extend coverage are to be viewed broadly and liberally. Mazzilli v.

 Accident & Cas. Ins. Co., 35 N.J. 1, 8 (1961). “Exclusionary clauses are presumptively valid and

 are enforced if they are specific, plain, clear, prominent, and not contrary to public

 policy.” Therefore, if the words in an exclusion are clear and unambiguous, “a court should not

 engage in a strained construction to support the imposition of liability.” Longobardi, 121 N.J. at

 537.   However, if more than one possible interpretation exists, courts should apply the

 interpretation that supports coverage. Flomerfelt v. Cardiello, 202 N.J. 432, 442 (2010).

        Here, Plaintiff contends that the personal injury exclusion is clear, unambiguous, and the

 term “household” does not require a “familial” relationship between the Nelsons and McIlvain or

 Lucas. (Pl.’s Summary Judgment Moving Br., at 10.) In support of its position, Plaintiff cites to

 the language of the exclusion provision, which Plaintiff maintains, does not include the word

 “relative,” “member,” or any other word or phrase that might imply a family relationship is

 required to disclaim coverage. (Id. at 16.) According to Plaintiff, because Raymond testified that

 he considered McIlvain and Lucas to be residents of the Nelsons’ home, no further inquiry is


                                                   9
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 10 of 24 PageID: 1153




  required to disclaim coverage. (Pl.’s Summary Judgment Reply Br., at 11-15.) The Nelsons and

  the Interested Parties, however, argue that because the term “household” is undefined in the Policy,

  the exclusion provision is subject to more than one interpretation. (Nelsons’ Summary Judgment

  Moving Br., at 9; Interested Parties’ Summary Judgment Moving Br., at 10-11.) They emphasize

  that the term “household” is generally defined as an “organized family unit consisting of all those

  who share in the privileges and duties of a common dwelling.” (Interested Parties’ Summary

  Judgment Opp. Br., at 9 (citing Fireman’s Fund of New Jersey v. Caldwell, 270 N.J. Super. 157,

  167 (Law Div. 1993)). In that regard, McIlvain and Lucas were not part of the Nelsons’ household

  simply because they lived in the Nelsons’ home. Instead, the Nelsons and the Interested Parties

  insist that Plaintiff has failed to establish that McIlvain and Lucas were integrated into the Nelson

  family unit. (Id. at 12.)

         After a review of the Policy, this Court finds that the term “household,” which is

  conspicuously undefined, is ambiguous and open to more than one interpretation. Indeed, as early

  as 1999, the New Jersey Supreme Court held that the term “household,” in an insurance policy,

  may be interpreted in different ways if no definition is provided. Gibson v. Callaghan, 158 N.J.

  662, 672 (1999). The dispute in Gibson arose because the named insured and the relative seeking

  coverage did not reside together. Id. Rather, the insured moved out of the house she owned, but

  she continued to maintain her homeowners’ policy. Id. Although the insured intended to return

  to the house, the insured’s grandson and his wife moved into the house in the interim. Id. at 665-

  66. During that period, a dog owned by the grandson’s wife seriously injured an 88 year old

  woman. Id. at 667. After the woman filed a complaint against the grandson’s wife, the wife filed

  a third-party complaint against Allstate Insurance Company, asserting that, because she resided in

  the named insured’s house, she was entitled to a defense and indemnification under the



                                                   10
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 11 of 24 PageID: 1154




  homeowners’ policy. Id. In finding that the insured’s grandson and his wife were residents of the

  insured’s household, the Court reasoned that without a definition for the phrase “resident of your

  household,” the insurance policy was “susceptible to two interpretations.” Id. at 677. The Court

  found that “whether a relative of a named insured is a resident of that insured’s household ‘will

  depend on the facts of each case.’” Id. at 672 (citing Sjoberg v. Rutgers Cas. Ins. Co., 260 N.J.

  Super. 159, 164 (App. Div. 1992)); see also Miller v. United States Fidelity & Guar. Co., 127 N.J.

  Super. 37, 41 (App. Div. 1974) (“[The meaning of ‘resident of your household’] may vary

  according to the circumstances in each case.”). Despite having the benefit of this New Jersey

  Supreme Court decision, Plaintiff, the insurer, has elected to leave “household” undefined in its

  Policy. If Plaintiff intended the term “household” to refer broadly to any person living in a

  policyholder’s home, it could have so defined the term in that way.

         Accordingly, where no definition is provided for the term “household” in an insurance

  policy, as is the case here, New Jersey courts have considered whether a “substantially integrated

  family relationship” exists among the insureds and the resident. See Mazzilli v. Accident & Cas.

  Ins. Co., 35 N.J. 1, 19 (1961); Arents v. General Accident Ins. Co., 280 N.J. Super. 423, 429 (App.

  Div. 1995). Relevant factors to consider are: 1) whether the proposed resident paid rent at fair

  market value, 2) whether food and household goods were purchased jointly or separately, 3)

  whether housekeeping responsibilities were allocated evenly, and 4) whether the proposed resident

  and the insured ate meals together. See Fireman’s Fund, 270 N.J. Super. at 167. Importantly, the

  mere fact that “two people reside under the same roof is neither necessary nor sufficient for a

  finding that those people share a ‘household.’” Gibson, 158 N.J. at 672.

         For example, in Sierfield v. Sierfield, 414 N.J. Super. 85, 96-97 (App. Div. 2010), the New

  Jersey Appellate Division found that there was a “substantially integrated family relationship”



                                                  11
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 12 of 24 PageID: 1155




  among a plaintiff and her parents, when the plaintiff resided at her parents’ household at the time

  of a dog bite incident. Although the plaintiff claimed that the living arrangement was temporary,

  the appellate panel reasoned that the parties were related by blood, the plaintiff had no rental

  agreement and did not pay rent, utilities, or contribute to household expenses, the plaintiff’s

  driver’s license contained her parents’ address, and the plaintiff’s car was insured and registered

  at her parents’ home. Id. Consistent with the line of cases evaluating this issue, the appellate panel

  also considered the frequency with which the plaintiff socialized and shared meals with her

  parents. Id. at 97. Conversely, in Fireman’s Fund of New Jersey, 270 N.J. Super. at 167, the Law

  Division found that the “mere residence of a relative in the home of an insured, as a matter of law,

  does not constitute the relative a member of the insured’s household.” Rather, to be a member of

  a household there must be a “familial relationship” and “at least some significant prerogatives of

  family life.” Id. In particular, the court identified factors such as the sharing of companionship

  and “joint domesticity,” whether rent was paid at fair market value, whether food and household

  goods were purchased jointly or separately, and how housekeeping responsibilities were divided

  amongst the residents. Id. at 167-68.

         Here, Plaintiff argues that even if the Court were to require evidence of a “familial

  relationship,” McIlvain and Lucas were members of the Nelsons’ household. (Pl.’s Summary

  Judgment Moving Br., at 17.) In support of its position, Plaintiff highlights that McIlvain and

  Lucas received mail, 4 slept, ate meals, and kept their belongings at the Nelsons’ home. (Id. at 12.)

  Plaintiff also emphasizes that the Nelsons’ relationship with McIlvain and Lucas was not

  financially motivated. (Id. at 13.) To support that position, Plaintiff points to the fact that the




  4
        Indeed, McIlvain finally changed her address from her mother’s former home to the
  Nelsons’ address so that was the address used by Lucas’ school and where he got his school bus.
                                                   12
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 13 of 24 PageID: 1156




  Nelsons did not require a security deposit or written lease agreement, did not charge McIlvain

  market rate rent, assisted McIlvain with the purchase of a safer vehicle to transport her son, and

  secured auto insurance for the car. (Id.) Further, Plaintiff points to evidence of Lucas’ interactions

  with Raymond and Maria, including the fact that Raymond would retrieve Lucas from the bus stop

  after school and would occasionally pick up Lucas from school when he was ill and McIlvain was

  unavailable. Plaintiff argues that these facts demonstrate an integrated family relationship. (Id.)

  Therefore, Plaintiff maintains that the Policy’s personal liability exclusion provision does not

  afford coverage for the lawsuit, injuries, settlement, award or any compensation in connection with

  Lucas’ death. In response, the Nelsons and the Interested Parties argue that summary judgment

  should be granted in their favor because McIlvain and Lucas were merely temporary guests at the

  Nelsons’ house. (Nelsons’ Summary Judgment Moving Br., at 10-11; Interested Parties’ Summary

  Judgment Moving Br., at 14.) The Nelsons and the Interested Parties stress that McIlvain and

  Lucas are not related to the Nelsons, they paid $600.00 per month in rent, and generally maintained

  separate lives within the home. (Interested Parties’ Summary Judgment Moving Br., at 15.)

  Specifically, they argue that McIlvain purchased household goods for her and Lucas, including

  food and other personal items, and washed their own dishes and clothes. (Id.)

         After carefully reviewing the record and all submissions by the parties, including the sworn

  statements of Raymond, Maria, McIlvain, and Hynes, I find that significant issues of material fact

  exist, precluding summary judgment for any party, and requiring the finder of fact to weigh the

  credibility of the parties and their witnesses. Namely, conflicting evidence exists in the record

  with respect to the financial support provided to McIlvain and Lucas by the Nelsons, McIlvain’s

  participation in daily household chores and the frequency of shared meals, and the nature of the

  Nelsons’ personal relationship with McIlvain and Lucas.



                                                   13
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 14 of 24 PageID: 1157




         First, although it is undisputed that McIlvain offered to pay the Nelsons $600.00 per month

  in rent, Plaintiff suggests that the financial circumstances surrounding McIlvain’s living

  arrangement evidences a more familial relationship. Plaintiff questions whether $600.00 per

  month is consistent with the fair market value for comparable rentals in the area. (Pl.’s Summary

  Judgment Moving Br., at 6.) Additionally, Plaintiff argues that the absence of a lease agreement

  and the fact that McIlvain did not contribute to monthly utilities, including water, heating and

  electric, cable, or internet, further evidence the family dynamic between McIlvain and the Nelsons.

  (Id.; see also Blake Cert., Ex. B, Raymond’s Dep. Tr., 32:9 to 19.) The record also reflects that

  the Nelsons assisted McIlvain with the lease of a Ford F-150 truck because they believed McIlvain

  needed a safer vehicle to transport Lucas. (Blake Cert., Ex. B, Raymond’s Dep. Tr., 19:14 to

  20:21.) When McIlvain did not qualify for a loan, however, it is undisputed that Raymond leased

  the vehicle in his name. (Id.; see also Cook Cert., Ex. B, McIlvain’s Dep. Tr., 44:18 to 45:4.) It

  is further undisputed that title for the vehicle was in Raymond’s name and the vehicle was insured

  under the Nelsons’ insurance policy. (Blake Cert., Ex. B, Raymond’s Dep. Tr., 19:14 to 20:21.)

  According to Plaintiff, these good faith gestures demonstrate a level of care and affection

  uncharacteristic of a traditional landlord-tenant relationship.

         The Nelsons and the Interested Parties, however, provide evidence that McIlvain and Lucas

  were not financially dependent on the Nelsons. As stated above, McIlvain and Lucas did not reside

  at the Nelsons’ home rent free. (Interested Parties’ Summary Judgment Moving Br., at 15.)

  Indeed, the Interested Parties highlight testimony from Hynes that on one occasion, McIlvain

  borrowed money from him because the Nelsons threatened to remove her from their property




                                                   14
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 15 of 24 PageID: 1158




  unless she remitted rent. (See Cook Cert., Ex. K, Hynes’ Dep. Tr., 21:7 to 23.) 5 McIlvain also

  testified that on another occasion, she purchased groceries for the Nelsons in lieu of making a

  rental payment. (See Cook Cert., Ex. B, McIlvain’s Dep. Tr., 46:15 to 47:2.) Moreover, McIlvain

  and the Nelsons testified that upon moving into the Nelsons’ home, McIlvain and Lucas brought

  their own personal items and purchased their own groceries. (Id. at 19:11 to 18, 35:10 to 37:2.)6

  With respect to the purchase of the Ford F-150 truck, the record shows that despite title for the

  vehicle being in Raymond’s name, McIlvain paid the monthly lease payment of $330.00. (Cook

  Cert., Ex. B, McIlvain’s Dep. Tr., 44:9 to 13.) Further, McIlvain testified that she intended to

  contribute toward the insurance for the vehicle; however, those contributions were not discussed

  with the Nelsons and never occurred. (Id. at 38:14 to 39:25.) Prior to Lucas’ death, the Nelsons

  approached McIlvain about “skyrocketing” insurance costs and requested that McIlvain pay

  $3,000.00 to assist with the payments. (Id.) As a result, McIlvain’s husband paid the Nelsons

  $3,000.00 just prior to Lucas’ drowning. (Id.) Further, despite making the monthly lease payments

  for the vehicle, McIlvain returned the truck to the Nelsons following Lucas’ death. (Id. at 36:23

  to 25.)

            Next, the record is unclear regarding how often McIlvain and Lucas participated in the

  Nelsons’ intimate family gatherings, such as meals, and how frequently McIlvain aided the

  Nelsons in everyday household chores. It is undisputed that McIlvain and the Nelsons never

  engaged in any group social activities outside of the home in the three months that McIlvain and




  5
         With respect to McIlvain’s potentially missed rental payments, Raymond testified that he
  and Maria never discussed removing McIlvain from their home. (See Blake Cert., Ex. B,
  Raymond’s Dep. Tr., 15:23 to 16:7.)
  6
         Raymond also testified that groceries and towels were shared amongst the Nelsons and
  McIlvain during the three months that McIlvain lived at the Nelsons’ residence. (See Blake Cert.,
  Ex. B, Raymond’s Dep. Tr., 21:23 to 22:10, 22:22 to 23:1.)
                                                  15
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 16 of 24 PageID: 1159




  Lucas lived at the Nelsons’ residence. (See Cook Cert., Ex. H, McIlvain’s Dep. Tr., 35:17 to 19;

  see also Blake Cert., Ex. B, Raymond’s Dep. Tr., 28:9 to 15.) Specifically, Raymond testified that

  while McIlvain and Lucas lived at his home, McIlvain and the Nelsons never made any trips to the

  beach, the lake, or went on any picnics or engaged in any other social activities together. (See

  Blake Cert., Ex. B, Raymond’s Dep. Tr., 28:9 to 15.) However, McIlvain testified that she and

  Lucas spent the Fourth of July with the Nelson family and no one else was in attendance. (Cook

  Cert., Ex. B, McIlvain’s Dep. Tr., 39:15 to 40:6.) As for shared meals and daily household

  obligations, generally, the Court finds the record unsettled. Indeed, McIlvain testified that she and

  Lucas did not eat meals with the Nelsons. (See Cook Cert., Ex. H, McIlvain’s Dep. Tr., 34:14 to

  15.) Maria, however, testified that McIlvain and Lucas ate “every meal” with the Nelsons, while

  Raymond testified that meals were shared “a few times a week.” (See Cook Cert., Ex. C, Maria’s

  Dep. Tr., 29:24 to 30:3; Raymond Dep. 123.19 at 18:10 to 15.) Similarly, Raymond testified that

  although McIlvain did not have a list of daily chores or household obligations, she cleaned the

  kitchen when it became dirty and swept and mopped the floors of the home as needed. (See Blake

  Cert., Ex. B, Raymond’s Dep. Tr., 27:4 to 11.) Conversely, McIlvain testified only that she cleaned

  up after herself and Lucas, which included washing her and Lucas’ clothes separate from the

  Nelsons. (See Cook Cert., Ex. B, McIlvain’s Dep. Tr., 19:11 to 18.) These disputed issues of

  material fact will be left for the trier of fact following an assessment of each witness’ credibility.

  See Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.2004) (“In considering a motion

  for summary judgment a District Court may not make credibility determinations ...”).

         Finally, the parties present conflicting evidence regarding the nature of the relationship

  between the Nelsons and McIlvain and Lucas, including the role the Nelsons assumed in Lucas’

  life. Plaintiff suggests that McIlvain and Lucas shared an intimate personal relationship with the



                                                   16
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 17 of 24 PageID: 1160




  Nelsons, and even referred to the Nelsons as “family.” (Pl.’s Summary Judgment Moving Br., at

  17.) In support, Plaintiff offers testimony from Raymond and McIlvain in which both admit that

  they considered each other “family.” (See Blake Cert., Ex. B, Raymond’s Dep. Tr., 21:17 to 22;

  Cook Cert., Ex. H, McIlvain’s Dep. Tr., 34:16 to 35:3.) Specifically, Raymond testified that he

  viewed Lucas as a grandson and McIlvain as a daughter. (See Blake Cert., Ex. B, Raymond’s Dep.

  Tr., 33:19 to 24.) In addition, Raymond testified that McIlvain referred to him as “Dad” on

  occasion and that Lucas would often call him “Grandpa” and would refer to Maria as “Grandma.”

  (Id. at 27:18 to 25.) Although McIlvain testified that she considered the Nelsons to be family, she

  emphatically testified that Lucas never referred to Raymond as “grandpa” or “pa.” (See Cook

  Cert., Ex. B, McIlvain’s Dep. Tr., 34:16 to 35:9). According to McIlvain, she asked Lucas to call

  Raymond and Maria “Uncle Ray” and “Aunt Maria,” but this was only meant as a sign of respect.

  (Id. at 35:1 to 9.)

          Factual disputes also exist regarding the role taken by the Nelsons in Lucas’ life prior to

  his death. Raymond testified that he picked Lucas up from the bus stop after school, occasionally

  watched Lucas in the evenings while McIlvain finished work, and even watched Lucas when

  McIlvain had plans with her boyfriend. (See Blake Cert., Ex. B, Raymond’s Dep. Tr., 25:2 to 10,

  26:3 to 11, 31:21 to 22.) Plaintiff maintains that these facts demonstrate the existence of an

  integrated familial relationship. The Nelsons and the Interested Parties, however, stress that

  McIlvain and Lucas were not related to the Nelsons and that the living arrangement was purely

  temporary. Moreover, the Interested Parties emphasize the fact that the Nelsons did not even meet

  McIlvain and Lucas until approximately three months prior to Lucas’ death.

          When reviewed collectively, these issues of fact, which encompass elements of joint

  domesticity and social connectivity, relate directly to the degree to which McIlvain and Lucas were



                                                  17
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 18 of 24 PageID: 1161




  integrated into the Nelsons’ family unit, an issue that this Court cannot resolve on these motions.

  See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); United States ex rel. Greenfield v.

  Medco Health Sols., Inc., 880 F.3d 89, 93-94 (3d Cir. 2018) (A factual dispute is genuine if a

  reasonable factfinder could return verdict for non-movant, and it is material if, under substantive

  law, it would affect outcome of suit). Because the finder of fact will need to weigh the credibility

  of the various witnesses, the Court denies the motions for summary judgment filed by Plaintiff,

  the Nelsons, and the Interested Parties as to whether the Policy’s personal liability exclusion bars

  defense and indemnification coverage in connection with Lucas’ death based on Lucas’ status as

  a resident of the insured’s household.

         B.      The Insured Exclusion

         Alternatively, Plaintiff contends that coverage is precluded by the same exclusion

  provision because Lucas met the Policy’s definition of an “Insured” at the time of his death. (Pl.’s

  Summary Judgment Moving Br., at 18.) The Court disagrees. In relevant part, the Policy defines

  the term “Insured” as follows:

                 a. you;

                 b. permanent residents of your household who are:

                           (1) your relatives; or

                           (2) other persons under the age of 21 and in the care of any
                           person described above in subsection a. or b. (1)[.]

  (See Cook Cert., Ex. E at Definitions, page 6.) Therefore, to be considered an “Insured” under the

  Policy, Lucas must have been 1) a permanent resident of the household, 2) under the age of twenty-

  one years old, and 3) in the care of Raymond, Maria, or one of their relatives residing at the

  household.



                                                    18
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 19 of 24 PageID: 1162




         Here, Lucas was neither a permanent resident of the Nelsons’ household, nor was he in the

  care of anyone other than McIlvain while living at the Nelsons’ home. First, Plaintiff argues that

  McIlvain and Lucas were permanent residents because the Nelsons permitted them to stay for an

  indefinite amount of time. (Pl.’s Summary Judgment Moving Br., at 22.) Based on the sworn

  statements of McIlvain and the Nelsons, however, it is undisputed that McIlvain and Lucas were

  only living at the Nelsons’ house until McIlvain located more permanent housing in the area. 7

  Indeed, living at the Nelsons’ home allowed Lucas to attend school in Howell while McIlvain

  saved money for an apartment. (See Cook Cert., Ex. H, McIlvain’s Dep. Tr., at 26:10 to 12.)

  When asked how long she intended to reside at the Nelsons’ home, McIlvain testified that her

  “goal was to be out within a few months.” (See Cook Cert., Ex. H, McIlvain’s Dep. Tr., 25:19 to

  26:9.) Specifically, McIlvain testified that she only intended to stay “between three and five”

  months. (Id. at 26:10 to 12.) McIlvain’s temporary status is further supported by the sworn

  statements of Raymond and Maria who confirmed that they never intended for the living

  arrangement to be permanent and only offered McIlvain a place to live “to help her get back on

  her feet.” (See Malatesta Cert., Ex. B, Raymond’s Dep. Tr., 37:18 to 21; Cook Cert., Ex. C,

  Maria’s Dep. Tr., 26:4 to 14.) Plaintiff has not adduced any contrary evidence on this issue, and

  therefore, I find that McIlvain and Lucas were temporarily living at the Nelsons’ home. See

  Maddox v. City of Newark, 50 F. Supp. 3d 606, 626 (D.N.J. 2014) (finding summary judgment in

  favor of defendants where plaintiff failed to offer contradictory evidence).

         Second, Lucas was not “in the care of” Maria, or any other insured as defined by the Policy,

  at the time of his death. Plaintiff relies solely on Maria’s purported admission that she was



  7
         Importantly, as set forth in Part III(A), the Court does not make any determinations at this
  time regarding McIlvain’s or Lucas’ status as residents of the Nelsons’ household. Rather, here,
  the Court merely finds that McIlvain and Lucas were not permanently living at the Nelsons’ home.
                                                  19
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 20 of 24 PageID: 1163




  responsible for Lucas prior to the drowning incident and contends that Lucas’ age and autism

  diagnosis necessitated “heightened or closer supervision.” (Pl.’s Summary Judgment Moving Br.,

  at 22.) In support of its position, Plaintiff relies exclusively on Priest v. Roncone, 370 N.J. Super.

  537, 541 (App. Div. 2004), in which the New Jersey Appellate Division found that a decedent

  qualified as an “insured” within the meaning of an insurance policy, and therefore, was excluded

  from the class of potential claimants. In that case, like here, the parties disputed whether the

  decedent was “in the care of” the insured at the time of her death. In construing the phrase “in the

  care of,” the Appellate Division adopted the following factors from Henderson v. State Farm Fire

  & Cas. Co., 460 Mich. 348, 596 N.W.2d 190 (1999):

                 (1) is there a legal responsibility to care for the person;
                 (2) is there some form of dependency;
                 (3) is there a supervisory or disciplinary responsibility;
                 (4) is the person providing the care providing substantial essential
                 financial support;
                 (5) is the living arrangement temporary or permanent, including how
                 long it has been in existence and is expected to continue;
                 (6) what is the age of the person alleged to be “in the care of” another
                 (generally, the younger a person the more likely they are to be “in
                 the care” of another);
                 (7) what is the physical or mental health status of the person alleged
                 to be “in the care of” another (a person with health problems is more
                 likely to be “in the care” of another); and
                 (8) is the person allegedly “in the care of” another gainfully
                 employed (a person so employed is less likely to be truly dependent
                 on another)?

  Id. at 545.

          In Roncone, it was not disputed that the deceased child was a permanent resident in the

  house of Roncone, who held the homeowner’s policy. Id. at 543. Roncone was involved in a two-

  year monogamous relationship with the mother of the deceased child. Id. at 542. Roncone and

  the child’s mother also shared a daughter of their own. Id. Despite Roncone not being the


                                                   20
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 21 of 24 PageID: 1164




  decedent’s biological father, the child considered Roncone to be a “father figure.” Id. Indeed, the

  decedent lived in Roncone’s home along with her mother and half-sister. Id. Roncone regularly

  cared for the decedent on evenings and weekends when her mother worked. Id. On one such

  Saturday morning, while Roncone cared for the two girls, the decedent sustained injuries that later

  resulted in her death. Id. Following a jury trial, Roncone was convicted of second-degree

  manslaughter. Id. Accordingly, in applying the Henderson factors, the appellate panel found that

  the decedent was left in the sole physical care of Roncone on the day of her death, Roncone was

  the only adult in the house, Roncone was responsible for her supervision, nourishment, and general

  well-being, and the living arrangement at Roncone’s home was permanent and long-standing. Id.

  at 546.

            Here, Plaintiff argues that Maria’s responsibility for Lucas at the time of his death is

  undisputed. (Pl.’s Summary Judgment Moving Br., at 20.) Plaintiff contends, without further

  support, that because Maria “admitted she was responsible for Lucas at the time of his drowning,”

  Lucas depended on Maria, Maria had a supervisory responsibility, and a legal responsibility

  existed for Maria to care for Lucas at the time of the drowning incident. (Pl.’s Summary Judgment

  Moving Br., at 22.) The facts of this case, however, are plainly distinguishable from those found

  in Roncone and an application of the Henderson factors weighs heavily in the Nelsons’ and the

  Interested Parties’ favor. As to the Nelsons’ legal responsibility for Lucas, Lucas was not related

  to the Nelsons through blood or marriage and the living arrangement was purely temporary.

  Importantly, the Nelsons only met McIlvain and Lucas three months prior to Lucas’ death, and

  Plaintiff has not provided any evidence that the Nelsons had guardianship rights or any other legal

  rights over Lucas. Similarly, no evidence exists that McIlvain and Lucas were dependent on the

  Nelsons or that the Nelsons provided essential financial support. Although Plaintiff has presented



                                                   21
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 22 of 24 PageID: 1165




  evidence that the Nelsons assisted McIlvain with the lease of a vehicle, that the Nelsons accepted

  groceries in lieu of at least one rental payment, and that food may have been shared, these facts do

  not rise to the level of dependency. In fact, it is undisputed that McIlvain was gainfully employed

  while living at the Nelsons’ home, paid some rent to live at the residence, and provided personal

  care items for herself and Lucas. As for the leased Ford F-150 truck, McIlvain made monthly car

  payments and paid the Nelsons partially for insurance costs. As such, there is no evidence to

  support a finding that McIlvain and Lucas were somehow financially dependent upon the Nelsons.

         Next, despite Lucas’ young age, the Court does not find that Maria had a supervisory or

  disciplinary responsibility for Lucas at the time of his death. Unlike in Roncone, Maria was not

  the only adult present at the Nelson residence when Lucas died. (See Cook Cert., Ex. C, Maria’s

  Dep. Tr., 8:2 to 7.) In fact, McIlvain was also present and had only asked Maria to briefly watch

  Lucas in the pool while she changed her niece’s diaper. (Id. at 8:8 to 18.) According to Maria,

  she removed the children, including Lucas, from the pool area so that she could prepare dinner.

  (Id. at 9:10 to 25.) The children, including Lucas, continued to play in the Nelsons’ yard upon

  leaving the pool area. (See Malatesta Cert., Ex. B, Raymond’s Dep. Tr., 12:9 to 15.) Maria

  testified that she believed it was McIlvain’s responsibility to watch Lucas once the children left

  the pool. (Id. 21:10-14.) It was during this time, however, that Lucas tragically regained access

  to the pool and drowned. Based on the foregoing, this Court cannot find that McIlvain’s isolated

  and discrete request that Maria watch Lucas while she changed her niece’s diaper was sufficient

  to place Lucas in Maria’s care. Accordingly, the Court denies Plaintiff’s claim that Lucas qualified

  as an “insured” under the terms of the Policy.




                                                   22
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 23 of 24 PageID: 1166




         C.      Public Policy Considerations

         Finally, to the extent the Nelsons and the Interested Parties attempt to argue that the Policy

  violates public policy, those claims are denied. An agreement violates public policy if it:

                 is injurious to the interest of the public, contravenes some
                 established interest of society, violates some public statute, is
                 against good morals, tends to interfere with the public welfare or
                 safety, or ... is at war with the interests of society and is in conflict
                 with public morals.

  Frank Briscoe Co. v. Travelers Indem. Co., 65 F.Supp.2d 285, 312 (D.N.J. 1999) (citation and

  internal quotations omitted). Public policy has been invoked in the insurance context where the

  terms of the policy might “encourage practices clearly against some recognized conception of the

  public good.” Rotwein v. Gen. Acc. Grp., 103 N.J. Super. 406, 416 (Law Div. 1968). Indeed,

  “Insurance contracts have been declared unenforceable where they are patently offensive or

  inimical to the public welfare and have a clear capacity to support or encourage conduct which is

  deleterious, anti-social or unlawful.” Id.

         Here, the Nelsons argue, in a conclusionary fashion, that should the Policy be construed

  against them, the impact would unfairly injure “any homeowner who takes someone in off the

  street to help them out temporarily.” (Nelsons’ Summary Judgment Moving Br., at 15.) However,

  the Nelsons fail to show how the Policy violates any statute or interferes with any recognized

  public interest. Without any recognized public policy at issue the Court rejects the Nelsons’

  argument that the Policy contravenes public policy.

  IV.    CONCLUSION

         For the reasons set forth above, Plaintiff’s Motion for Summary Judgment is DENIED, the

  Nelsons’ Motion for Summary Judgment is GRANTED in part, and DENIED in part, and the

  Interested Parties’ Motion for Summary Judgment is GRANTED in part, and DENIED in part,


                                                    23
Case 3:19-cv-08564-FLW-DEA Document 27 Filed 10/05/20 Page 24 of 24 PageID: 1167




  as follows: because issues of genuine material fact exist as to whether McIlvain and Lucas were

  residents of the Nelsons’ household under the insurance policy’s personal liability exclusion

  provision, summary judgment on this question is denied. However, the Court grants summary

  judgment in favor of the Nelsons and the Interested Parties on the issue that Lucas was not an

  “Insured” under the Nelsons’ insurance policy.



  Dated: October 5, 2020                                            /s/ Freda L. Wolfson
                                                                    Hon. Freda L. Wolfson
                                                                    U.S. Chief District Judge




                                                   24
